United States District Court
Northern District of Califomia

LUJN

\OOQ\IO\'JI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

   

FLE
MAY -1~2019 w

SUSAN V. SOONG

CLERK, U.S. D|STR|CT COURT
UNITED STATES DISTRICT COURT NORTH DlSTR|CT OF CAL|FORN|A

NORTHERN DISTRICT OF CALIFORNIA

IN THE MATTER OF CV QaSe 1\8 9 1 1 § MISC dD

Gregory P. Allen, bar number 098002 ()RDER TO SH()W CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Gregory P. Allen, bar number 098002
The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective March 17, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia.
Effective the date of this order, your membership in the bar of this Court is suspended on an interim

basis pursuant to Civil Local Rule l l-7(b)(l). On or before June 5, 2019, you may file a response to this

_ Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s

website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be

suspended from membership Without further notice.
lf you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored .
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this file on or after June 5, 2019 absent further order of this
Court.
IT IS SO ORDERED.

Dated: May 1, 2019

 

 

United S es District Judge

_-ill/_)/'/1<-,'_»'-1/1'.1'¢'1`/)//`/1(: (,`).S`("'
r¢'v. //-I-\`

 

